OPINION — AG — THE CITY OF OKLAHOMA MAY NOT, UNDER EXISTING LAW, LEVY A TAX IN THE FORM OF PROPOSED ORDINANCE NO. 10,293 UPON "PAYROLL" EARNINGS TO OFFICERS AND EMPLOYEES OF THE STATE OF OKLAHOMA WHO ARE NON RESIDENTS OF THE CITY OF OKLAHOMA CITY, FOR THE REASON THAT 68 O.S. 1961 304 [68-304], UPON WHICH ANY LAWFUL AUTHORITY TO IMPOSE SUCH TAX MUST BE BASED, IS UNCONSTITUTIONAL, NULL AND VOID. CITE: ARTICLE X, SECTION 20, ARTICLE V, SECTION 46, ARTICLE V, SECTION 59, 74 O.S. 1961 18 [74-18](B), 75 O.S. 1961 26.1 [75-26.1], ARTICLE V, SECTION 46 (CHARLES NESBITT)